FILED
                            NOT FOR PUBLICATION                             AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50611

               Plaintiff - Appellee,             D.C. No. 3:08-cr-00143-JAH

  v.
                                                 MEMORANDUM *
DONALD WAYNE WARWICK,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Donald Wayne Warwick appeals from the district court’s judgment and

challenges the ten-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Warwick contends that the district court erred procedurally by considering

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
improper sentencing factors and by failing to address his mitigation arguments.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record shows that the district court relied

on proper sentencing factors and adequately considered Warwick’s arguments. See

18 U.S.C. § 3583(e); United States v. Stoterau, 524 F.3d 988, 999-1000 (9th Cir.

2008) (except in unusual or complex cases, where the record reflects that the

district court considered the defendant’s arguments, the court need not provide

extensive explanation for a within-Guidelines sentence).

      Warwick further contends that the ten-month revocation sentence is

substantively unreasonable. The district court did not abuse its discretion in

imposing Warwick’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The within-Guidelines sentence is substantively reasonable in light of the section

3583(e) sentencing factors and the totality of the circumstances, including

Warwick’s prior supervised release violation and breach of the court’s trust. See

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                          2                                      12-50611